DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 Claim Interpretation
The examiner has interpreted the claimed embedding space to have equivalent language as the term “latent space” in reference to computer learning or training systems. The Patent Application Publication Document 2020/0379454 A1 (hereafter Trinh et al) recites, “A latent space may also be referred to as embedding space or a dimension reduction space that has a number of dimension lower than the number of dimensions of the input data (e.g., the number of sensor channels)” in P[O092]. The Trinh et al reference is not relied upon for any of the rejections, but instead merely defines the embedding space as having another name (latent space).  Trinh et al was cited by the examiner on a previous PTO-892 (6/20/2022).
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 7/27/2022 and the accompanying arguments (page 9).  The closest prior art of record is Tiwari et al Patent Application Publication Number 2018/0154899 A1.  Tiwari et al disclose a system for controlling a vehicle navigating a roadway.  The system including a perception module that generates sensor data and outputs a cost map and traffic data associated with traffic objects, and a behavior planning module that receives the cost map and the traffic data from the perception module and generates planner primitives.  The system further including a training module that receives the cost map and the traffic data from the perception module, receives driver input from a vehicle operator, and trains the behavior planning module, and a local planning module comprising a set of task blocks that receives the cost map from the perception module and the planner primitives from the behavior planning module, selects a task block, and generates control commands using the selected task block.  The system further including a control module comprising an actuation subsystem.  The control module receives the control commands from the local planning module and controls the actuation subsystem.
In regards to claim 1, Tiwari et al, taken either individually or in combination with other prior art, fails to teach or render obvious a system for parallel autonomy of a vehicle.  The system includes one or more sensors, one or more processors, and a memory communicably coupled to the one or more processors.  The memory storing a data encoding module including instructions that when executed by the one or more processors cause the one or more processors to receive input data.  The input data including at least one of sensor data from the one or more sensors and structured input data.  Further causing the processors to encode the input data into an intermediate embedding space using a first neural network.  The intermediate embedding space is an efficient, low-dimensionality representation of the input data.  The memory further storing a first behavior module including instructions that when executed by the one or more processors cause the one or more processors to process the intermediate embedding space using a first behavior model to produce a first behavior output and a first risk estimate associated with the first behavior output, and a second behavior module including instructions that when executed by the one or more processors cause the one or more processors to process the intermediate embedding space using a second behavior model to produce a second behavior output and a second risk estimate associated with the second behavior output.  The memory further storing an ideal-behavior module including instructions that when executed by the one or more processors cause the one or more processors to combine the first behavior output and the second behavior output using an ideal-behavior model to produce an ideal behavior for the vehicle.  The ideal-behavior model considers the first risk estimate and the second risk estimate in producing the ideal behavior for the vehicle.  The memory further storing a control module including instructions that when executed by the one or more processors cause the one or more processors to control one or more aspects of operation of the vehicle based, at least in part, on the ideal behavior.
Similar reasons for allowance over the prior art of record apply to the other independent claims 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662